            Case 3:19-cv-06214-RJB-JRC Document 23 Filed 05/06/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        ERIN CHRISTON, an individual,                       CASE NO. 19-cv-6214-RJB-JRC
11
                                   Plaintiff,               ORDER GRANTING PLAINTIFF’S
12              v.                                          MOTION TO AMEND
                                                            COMPLAINT
13      OCEAN BEACH SCHOOL DISTRICT,
14                                 Defendant.

15
            THIS MATTER comes before the Court on Plaintiff’s Motion for Leave to Amend the
16
     Complaint for Damages. Dkt. 17. The Court has considered the pleadings filed regarding the
17
     motion and the remaining file. For the reasons set forth below, the motion should be granted.
18
          The motion provides that “Plaintiff Erin Christon respectfully seeks leave to file her
19
     Second Amended Complaint for Damages to include a claim for post-termination retaliation
20
     under Title VII of the Civil Rights Act of 1964, as amended, and the Washington Law Against
21
     Discrimination.” Dkt. 17, at 1. Plaintiff filed a copy of the proposed Second Amended
22
     Complaint. Dkt. 18.
23

24


     ORDER GRANTING PLAINTIFF’S MOTION TO AMEND COMPLAINT - 1
            Case 3:19-cv-06214-RJB-JRC Document 23 Filed 05/06/20 Page 2 of 2



 1        Defendant filed a response brief. Dkt. 19. The response provides that “Defendant Ocean

 2   Beach School District (the ‘District’) does not oppose Plaintiff’s Motion for Leave to Amend the

 3   Complaint for damages. Had Plaintiff asked for the District’s consent under Rule 15(a)(2), we

 4   would have stipulated.” Dkt. 19, at 1.

 5        Fed. R. Civ. P. 15(a)(2) provides that “a party may amend its pleading only with the

 6   opposing party's written consent or the court's leave. The court should freely give leave when

 7   justice so requires.” Courts may consider a number of factors, including undue delay, bad faith or

 8   dilatory motive, repeated failure to cure deficiencies by amendments previously allowed, undue

 9   prejudice to opposing parties, harm to the movant if leave is not granted, and futility of the

10   amendment. Foman v. Davis, 37 U.S. 178, 182 (1962); Martinez v. Newport Beach City, 125

11   F.3d 777, 785 (9th Cir. 1997).

12          The motion to amend is unopposed and the Court should freely give leave to amend when

13   justice so requires, as is the case here. THEREFORE, the Court GRANTS Plaintiff’s Motion

14   for Leave to Amend the Complaint for Damages. Dkt. 17. Plaintiff shall file a Second Amended

15   Complaint no later than May 13, 2020.

16          IT IS SO ORDERED.

17          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

18   to any party appearing pro se at said party’s last known address.

19          Dated this 6th day of May, 2020.

20

21
                                              A
                                              ROBERT J. BRYAN
                                              United States District Judge
22

23

24


     ORDER GRANTING PLAINTIFF’S MOTION TO AMEND COMPLAINT - 2
